Citation Nr: 1610539	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1971; and from November 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs Regional Office in Seattle, Washington, that in pertinent part denied the Veteran's claims.  The Veteran filed a notice of disagreement with these decisions in February 2010 and the RO issued a statement of the case dated November 2012.  The Veteran submitted his substantive appeal in December 2012.

In December 2015, the Veteran, accompanied by his representative, testified at a video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The issues entitlement to service connection for a bilateral foot and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of service connection for a hand disability was denied in an unappealed March 1994 rating decision; the Veteran did not file a timely appeal with respect to this decision and no evidence was received within one year of its issuance.

2.  Evidence submitted since the March 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral hand condition, to include carpel tunnel syndrome.  

3.  Carpal tunnel syndrome is the result of an injury in active military service. 


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service connection for a hand condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).

2.  The evidence received subsequent to the March 1994 rating decision is new and material and the claim for service connection for a bilateral hand condition, to include carpel tunnel syndrome, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The criteria for an award of service connection for carpal tunnel syndrome of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a November 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA knee examination in February 2014 which addresses the criteria for deciding the right knee claim.  

Finally, the Veteran testified before the Board in December 2015.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, a March 1994 rating decision denied the Veteran's claim of service connection for a bilateral hand condition, as no hand condition was shown in the service medical records or in the Veteran's VA file. The Veteran did not file a timely appeal with respect to this decision and no evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence received after the March 1994 rating decision consists of outpatient treatment records, a March 2011 report of the Veteran's treating physician, and the Veteran's testimony before the Board.  This evidence indicated current diagnoses and treatment for bilateral carpel tunnel syndrome.  The Veteran also testified before the Board that his MOS in service was as a cook and later as a store clerk and that these positions required that he engage in repetitive motion of the hands and arms in activities such as chopping vegetables for hours at time.  The Veteran also submitted a March 2011 statement of his physician indicating that he had carpel tunnel syndrome as a result of his military service.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the March 1994 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and indications that such condition is related to his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in March 1994, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).
 
In statements submitted to VA, including in January 2010, the Veteran reported that he froze his hands many times in the field in Germany.  In a February 2010 statement, the Veteran reported exposure to cold in Germany in the winter months of 1964 and in 1967 in Korea.  Service treatment records do not show treatment for diagnosis of a chronic knee disability in service or for cold injury.  The Veteran was treated for lower extremity swelling related to an insect bite with infection in June 1970 and a rash in April 1971, but no musculoskeletal conditions were found and x-rays were normal in service.  Lower extremity evaluations were normal, including on Reserve enlistment exam in January 1975.  

With respect to the Veteran's claimed hand condition, in a statement dated in January 2011, the Veteran reported exposure to cold temperatures.  He also indicated that he had a metallic foreign body adjacent to the right index finger proximal phalangeal base.  He reported that he worked many jobs in the military that required repetition and use of his hands.

The Veteran testified before the Board that he engaged in repetitive motions that caused carpel tunnel syndrome.  The Veteran reported that his MOS in his first period of active service was as a cook.  He reported engaging in a lot of chopping of onions and vegetables for 10 hours a day.  He indicated that his hands would tingle and he had to shake them out.  In later service, the Veteran was a store clerk.  He testified that the repetitive motion of constantly pushing the old keys of the cash register caused additional injury.  Currently, the Veteran indicated that he has three fingers that are numb, and that he can't feel two fingers.  

VA treatment records show diagnoses and treatment for of carpel tunnel syndrome.  X-rays in March 2007 showed mild osteoarthritis particular involving the distal interphalangeal (DIP) joints of the index and little fingers of the right hand and the index finger of the left hand, the proximal interphalangeal joint (PIP) and metacarpal phalangeal (MCP) joints of both thumbs, and MCP joints of the left index and middle fingers.  A metallic foreign body was seen adjacent to the right index finger proximal phalangeal base.  In January 2011, the Veteran reported bilateral hand pain for 30 years, which he thought was due to cold injury in the service.  He reported that his hands would go numb and he could not close his right hand middle finger.  He indicated a catching left hand index finger, which was worse in the winter.  On examination, the Veteran had bilateral trigger fingers (tenosynovitis) of the right index and left middle fingers.  The Veteran was also diagnosed with carpal tunnel syndrome, left greater than right.  Electrodiagnostic testing in February 2011 showed bilateral carpal tunnel syndrome, left worse than right. 

A statement from the Veteran's physician dated in March 2011 indicated that the Veteran had bilateral severe carpal tunnel syndrome on diagnostic testing and that the condition required surgical release.  The physician stated that this was absolutely service related, as the problem began and worsened during military service, during which he worked for 10 years as a cook, chopping, stirring large vats of heavy liquid, and dicing food, and typing menus, on a daily basis, without improvement after leaving the military.  Since leaving the military, the physician reported that the Veteran had not engaged in any work in which he used either wrist on a repetitive basis.  

Based on the foregoing, the Board finds that service connection for bilateral carpel tunnel syndrome is warranted on the evidence.  The Veteran testified to repetitive motion in service that was directly related to his verified MOS as a cook and store clerk.  The Veteran also submitted the opinion of his treating physician confirming a diagnosis of carpel tunnel syndrome and linking this condition to the repetitive motion in the military.  There are no contrary opinions of record.

In summary, the evidence in this case is in favor of service connection for bilateral carpel tunnel syndrome.    38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a bilateral hand condition, to include carpel tunnel syndrome, is reopened.

Service connection for bilateral carpel tunnel syndrome is granted.


REMAND

With respect to the Veteran's knee claims, treatment records from August 2005 show an injury to the left knee which was diagnosed as left medial collateral ligament strain.  In January 2011, the Veteran reported pain in his knees.  In March 2012, X-rays showed possible early left knee osteoarthritis.  In testimony before the Board, the Veteran indicated that he has had knee pain since service.  He also indicated that his ankles were unstable and would cause him to fall on his knees.  The reported that he fell aboard ship when in the Navy and hurt his knees.  The Veteran has not been afforded a VA examination to determine whether he has a current left knee disability that is related to his military service or a service-connected disability.  The February 2014 examiner found no right knee disability but included findings of soft tissue swelling.

With respect to the Veteran's foot claim, to include arthritis, in private treatment records from Dr. H. in June 2004, the Veteran reported right heel soreness for about the a year.  The Veteran was diagnosed with calcaneal heel spur syndrome with plantar fasciitis right foot, increased pronation with pes planus weight bearing, and onychomycosis with mild paronychia bilaterally.  In October 2007, the Veteran reported a lump on his left lateral foot for several weeks.  He was diagnosed with ganglion cyst left foot and onychomycosis of the toenails.  In April 2009, the Veteran reported pain in his feet that had been worsening.  X-ray showed mild first MTP (metatarsophalangeal joint) osteoarthritis.  In December 2009, the Veteran reported ongoing foot pain and nail fungus.  He was diagnosed with plantar fasciitis of the left foot.  In January 2011, the Veteran reported pain in the hands, knees, and feet.  In March 2012, the Veteran reported left foot pain, and was diagnosed with left plantar fibromatosis.  

The Veteran contends that he had symptoms of his foot conditions since service.  He testified before the Board that he was required to stand for long periods in service as a cook and later as a store clerk.  He indicated that this aggravated his feet and knees.  He also contends that such conditions may have been caused or aggravated by his service-connected disabilities, to include his right ankle.  The Veteran has not been afforded a VA examination in connection with the claim.

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should be afforded an opportunity to identify additional evidence relevant to his claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination for the purpose of determining whether the Veteran has a knee or foot disability that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a current knee or foot disability?  A current disability is one shown at any time since 2008.

(b)  If a current right knee disability is not identified, comment on whether the finding of right knee swelling demonstrated a disability.

(c)  If the examiner finds that the Veteran has a knee or a foot disability, did such disorder have its onset during active duty, within one year of active duty, or was it otherwise caused or aggravated by a disease or injury in active military service or a service-connected disability, to include service-connected right ankle disability?  

The examiner should comment on the Veteran's service and post-service medical treatment records; the Veteran's testimony and statements the etiology his disabilities and his assertions that the Veteran's ankle disability causes him to fall and that he fell in service aboard ship and injured his knee.  

The examiner should provide reasons for all opinions.  

The examiner should state whether the Veteran's reports, if accepted would be sufficient to establish a link between a current knee or foot disability and a disease or injury in service; and whether there is any medical reasons to reject the Veteran's reports.  The absence of supporting clinical records is not a sufficient reason to reject the Veteran's reports, unless such reports would be medically expected to exist.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must explain whether the inability is due to the limits of the medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


